Case 1:20-cv-00481-MAC-KFG Document 15 Filed 08/04/21 Page 1 of 1 PageID #: 32




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


 DEION COLE,                                      §
                                                  §
                 Plaintiff,                       §
                                                  §
 versus                                           §   CIVIL ACTION NO. 1:20-CV-481
                                                  §
 PORT ARTHUR POLICE DEP’T, et al.,                §
                                                  §
                 Defendants.                      §
                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff Deion Cole, an inmate confined at the Jefferson County Correctional Facility,

 proceeding pro se, brought this lawsuit pursuant to 42 U.S.C. § 1983.

          The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The Magistrate Judge recommends dismissing this action without prejudice.

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

 evidence. No objections to the Report and Recommendation of United States Magistrate Judge

 were filed by the parties.
                                              ORDER

          Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

 correct, and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered

 in this case in accordance with the Magistrate Judge’s recommendation.

          SIGNED at Beaumont, Texas, this 4th day of August, 2021.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
